DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicants amendment filed on 01/15/2021 has been entered and carefully considered. Claims 1-30, 32, 33, 38, 41, 42 and 47 are cancelled. Claims 31, 35-37, 39, 40, 44, 45, 48 and 49 are amended. Claims 31, 34-37, 39, 40, 43-46, 48 and 49 are pending. 

3.	The Applicants argument regarding 35 U.S.C.  101 rejections to claim 31 is persuasive and is withdrawn. Outstanding 35 U.S.C.  101 Rejection to claim 49 is also withdrawn in light of amendments to the claim.

4.	Applicant’s arguments with respect to claims 31, 34-37, 39, 40, 43-46, 48 and 49 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 31, 34, 37, 40, 43, 49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray Chaudhuri et al. (US Pub: 20150201360) hereinafter Ray  and further in view of Ohnishi  (US Pub: 20120252458) hereinafter Ohnishi  

As to claim 31 Ray teaches an apparatus, comprising: at least one processor; and
at least one memory including computer program code,
said at least one memory and said computer program code being configured, with said at least one processor, to cause said apparatus to at least: (Ray [0014] an apparatus may comprise a processor and a memory in electronic communication with the processor,  memory may embody instructions executable by the processor to)
determine, during a handover of a user equipment from a first access node to a second access node, that can be initiated; (Ray [0039] [0040] Fig. 1, serving base station 105-a, upon receiving a measurement report comprising uplink and downlink metrics in addition to the weight factors associated with the uplink and downlink metrics, a handover is triggered after the serving base station has issued a handover command control message/initiate to the UE 115 following its determination)
determine at least one condition for initiating the [ ];(Ray [0039]Fig. 1, once the preparation phase is completed and the serving base station 105-a has determined to trigger a handover based at least in part on the received measurement reports and the weight factors associated with the uplink and downlink metrics, a handover command control message may be sent by the serving base station 105-a to the UE 115-a in the execution phase to notify the UE 115-a that it will be handed over to a target base station 105-b)
postpone the initiation of the [  ] until the at least one condition has been met; (Ray [0130] Fig. 5, Fig. 13, a handover holdover sub-module 520 may defer, delay, prevent, inhibit or stop a handover process from being trigger based in part on the measurement report analyses, downlink and uplink loading delta (.DELTA.) and weight factors associated with the uplink and downlink metrics, the length of holdover may be based on a predetermined timer or events such as receiving, at the serving base station, updated measurement reports and weight factors associated with the uplink and downlink metrics)
and in response to determining that the at least one condition has been met, indicate the initiation of the [  ] to the second access node (Ray [0049] Fig. 1, Fig. 2, receiving from user equipment 115 a measurement reports and weight factors associated with the uplink and downlink metrics, handover control module 210 use the received communication to determine whether to trigger or hold over (e.g., prevent, defer, inhibit, etc.) a handover based in part on the received measurement reports and weight factors associated with the uplink and downlink metrics,  the handover control module 210 may issue a handover command control message to a UE 115 to notify the UE that it will be handed over to a target base station/second node)
Ray does not teach explicitly teach a path switch, and maintain a connection between the first access node and a mobility management entity or a connection between the first access node and a serving gateway at least until the at least one condition is met, 
wherein the at least one condition comprises at least one of:
an empty buffer for the user equipment, a congested interface between the first access node and the second access node,
a congested interface between one of the first or the second access node and one of a mobility management entity or a serving gateway.
an expiry of a path switch postponement timer a processing limitation at the first access node, and
a condition requiring a handover from the second access node to a third access node, and wherein the apparatus comprises the first access node, or the second access node, or the mobility management entity or the serving gateway.

Ohnishi discloses path switch (Ohnishi [0114] Fig. 2,   mobile terminals that are originally accommodated by the eNB a 501 but are to be moved to the coverage area of the eNB b 502 as a result of the change in the coverage areas, the handover processing is started and the U-Plane path is switched to the path via the eNB b 502)
	and maintain a connection between the first access node and a mobility management entity or a connection between the first access node and a serving gateway at least until the at least one condition is met, (Ohnishi [0090] [0091] Fig. 2, to perform the handover processing started by the MME  401, the eNBs 501-503 are assumed to have the ability to maintain the U-Plane path on the radio side and to change the U-Plane path for the s-GWs).
wherein the at least one condition comprises at least one of:
an empty buffer for the user equipment, a congested interface between the first access node and the second access node,
a congested interface between one of the first or the second access node and one of a mobility management entity or a serving gateway. (Ohnishi [0126] Fig. 8, more mobile terminals set a U-Plane path and communicate with the S-GW a 301 than with the S-GW b 302 and, therefore, the communication bandwidth of the S-GW a 301 for communication with the eNBs is congested(the traffic amount exceeds the threshold))
an expiry of a path switch postponement timer a processing limitation at the first access node, and
a condition requiring a handover from the second access node to a third access node, and wherein the apparatus comprises the first access node, or the second access node, or the mobility management entity or the serving gateway.

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ohnishi with the teaching of Ray because Ohnishi teaches that when congestion such as is detected, the handover starting unit of traffic engineering server instructs the MME to start handover by moving the traffic amount of the S-GW a 301 for the eNB a to the S-GW b 302 so that the traffic is leveled off.(Ohnishi [0127] Fig.9)

Regarding claims 40 and 49, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 31. Examiner 

As to claim 34 the combination of Ray and Ohnishi  specifically Ray teaches, wherein a postponement timer of the path switch is equal to a predefined value depending on at least one of a channel measurement and a channel frequency (Ray [0066] Fig. 1, the expiration of the predetermined timer or upon receiving updated measurement reports and weight factors associated with the uplink and downlink metrics, the measurement report analysis sub-module 505 and load comparison sub-module 510 may reevaluate whether to initiate, trigger or holdover the handover from a serving base station 105-a to a target base station 105-b)
Regarding claim 43, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 34. Examiner submits that Ray discloses a base station comprising a processor and a memory in electronic communication with the processor, memory embody instructions executable by the processor in para [0014] for performing the disclosed functionalities of claim 43. As a result, claim 43 is rejected under section 35 U.S.C. 103 as obvious over Ray in view of Ohnishi for the same reasons as in claim 34.
As to claim 37 the combination of Ray and Ohnishi specifically Ray teaches  wherein said at least one memory and said computer program code are further Ray [0130] Fig. 5, Fig. 13, a handover holdover sub-module 520 may defer, delay, prevent, inhibit or stop a handover process from being trigger based in part on the measurement report analyses, downlink and uplink loading delta (.DELTA.) and weight factors associated with the uplink and downlink metrics, the length of holdover may be based on a predetermined timer or events such as receiving, at the serving base station, updated measurement reports and weight factors associated with the uplink and downlink metrics)
Regarding claim 46, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 37. Examiner submits that Ray discloses a base station comprising a processor and a memory in electronic communication with the processor, memory embody instructions executable by the processor in para [0014] for performing the disclosed functionalities of claim 46. As a result, claim 46 is rejected under section 35 U.S.C. 103 as obvious over Ray in view of Ohnishi for the same reasons as in claim 37.

Claims 35, 36, 44 and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Ohnishi and further in view of Kang et al. (US Pub: 20120155431) hereinafter Kang  

As to claim 35 the combination of Ray and Ohnishi does not teach wherein the condition of empty buffer for the user equipment is met when data buffered for the user equipment at the first access node or at a serving gateway is depleted.
Kang teaches the condition of empty buffer for the user equipment is met when data buffered for the user equipment at the first access node or at a serving gateway is depleted. (Kang [0032] [0037] Fig. 1, the scheduler 144 outputs data to the handover buffer 146 at a speed at which data is output to a backhaul network by the backhaul scheduler 130, that is, in a range not exceeding a data transfer rate of the backhaul network; the forwarding data stored in the handover buffer 146 is output according to the scheduling result of the backhaul scheduler 130, and is delivered to a target base station through the backhaul network/empty buffer)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kang with the teaching of Ray and Ohnishi because Kang teaches that performing scheduling on data which is stored in the first buffer and which belongs to at least one terminal including the terminal that performs the handover so that an interruption time of the at least one terminal is reduced in order to forward the data to a target base station. (Kang [0009])
Regarding claim 44, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 35. Examiner submits that Ray discloses a base station comprising a processor and a memory in electronic communication with the processor, memory embody instructions executable by the processor in para [0014] for performing the disclosed functionalities of claim 44. 

As to claim 36 the combination of Ray and Ohnishi does not teach wherein the condition of congested interface is met when the interface is determined to approach or reach a capacity limit of a defined value or is within a defined margin of the capacity limit (Ray [0032] Fig. 1, the scheduler 144 outputs data to the handover buffer 146 at a speed at which data is output to a backhaul network by the backhaul scheduler 130, that is, in a range not exceeding a data transfer rate of the backhaul network; the forwarding data stored in the handover buffer 146 is output according to the scheduling result of the backhaul scheduler 130, and is delivered to a target base station through the backhaul network/empty buffer)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kang with the teaching of Ray and Ohnishi because Kang teaches that performing scheduling on data which is stored in the first buffer and which belongs to at least one terminal including the terminal that performs the handover so that an interruption time of the at least one terminal is reduced in order to forward the data to a target base station. (Kang [0009])
Regarding claim 45, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 36. Examiner submits that Ray discloses a base station comprising a processor and a memory in electronic communication with the processor, memory embody instructions executable by the processor in para [0014] for performing the disclosed functionalities of claim 45. .

Claim 39 and 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray, Ohnishi and further in view of Miklos et al. (US Pub: 20150131615) hereinafter Miklos  

As to claim 39 the combination of Ray and Ohnishi does not teach wherein the apparatus is or is comprised in one of: the first access node and wherein said at least one memory and said computer program code are further configured, with said at least one processor, to cause said apparatus to start a path switch postponement timer in response to receiving a handover preparation confirmation message;
the second access node and wherein said at least one memory and said computer program code further configured, with said at least one processor, to cause said apparatus to start a path switch postponement timer in response to sending a handover preparation confirmation message;
a mobility management entity and wherein said at least one memory and said computer program code further configured, with said at least one processor, to cause said apparatus to start a path switch postponement timer in response to receiving a path switch request message; or,
a serving gateway and wherein said at least one memory and said computer program code further configured, with said at least one processor, to cause said 
Miklos teaches a mobility management entity and wherein said at least one memory and said computer program code are further configured, with said at least one processor, to cause said apparatus to start a path switch postponement timer in response to receiving a path switch request message; (Miklos [0025][0038] Fig. 2, Fig. 3, sending message 213 to the control node 320/MME, the target BS 120 then requests path switching to the second data path P2 established using the interface between the target BS 120 and the gateway 350; rather than immediately notifying the gateway 350, the control node 320 starts a timer having a duration which corresponds to the delay time period T for delaying notification of the handover to the gateway 350/path switch postponement timer, by message 214, the control node 320 acknowledges the path switch request of message 213)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Miklos with the teaching of Ray and Ohnishi because Miklos teaches that delaying path switching for certain time would allow to reduce the signalling load between the RAN and the core network and/or within the core network. (Miklos [0030]) 
Regarding claim 48, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 39. Examiner submits that Ray discloses a base station comprising a processor and a memory in electronic communication with the processor, memory embody instructions executable by the processor in para [0014] for performing the disclosed functionalities of claim 48. .

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413